U.S. Department of Justice

 

United States Attorney
District of Arizona

 

Two Renaissance Square Main: (602) 514-7500

40 N. Central Ave., Suite 1800 Main Fax: (602) 514-7693

Phoenix, AZ 85004-4408

July 30,2019 | —< FILED __ LODGED
RECEIVED COPY

Honorable Camille D. Bibles
United States Magistrate Judge JUL 8 0 2019
123 North San Francisco Street, Suite 200

LERK U $ CISTIRCT Ge
Flagstaff, Arizona 86001 Cc ISTIRCT COURT

DISTRICT DF ARIZ NA
BY eee KOON DEPUTY

 

 

 

mole eR

 

Re: United States v. David Allen Harbour
USAO No. 2018R10217 . .
Court No. CR-19-00898-PHX-DLR (DMF)

Dear Magistrate Judge Bibles:

This case has been or may be assigned to you. In order for you to determine whether a potential
conflict may exist in a matter that has been assigned to your Court, and in light of your former positions
with the Department of Justice, you have requested that we automatically provide the following
information. We have carefully reviewed all of the available records in our office, to include internal
computer data, and determined that:

C] A CONFLICT MAY EXIST
To the best of my knowledge, you had direct involvement in this case or matter while you were
employed with the U.S. Attorney’s Office on the following dates: October 1, 1998 through
January 11, 2002; January 5, 2004 through March 2, 2012; and April 6, 2015 through February 5,
2019.

NO PROBABLE CONFLICT

My review of the file and/or court docket indicates you did not have direct involvement in this
case or matter.

Please feel free to contact me with any questions. Thank you.

Sincerely,

MICHAEL BAILEY
United States Attorney
District of Arizona

Assistant United States Attorney

KMR/as

 
 

U.S. Department of Justice

United States Attorney
District of Arizona

 

Two Renaissance Square Main: (602) 514-7500
40 N. Central Ave., Suite 1800 Main Fax: (602) 514-7693
Phoenix, AZ 85004-4408

July 30, 2019

Honorable Dominic W. Lanza

U.S. District Court Judge

Sandra Day O’Connor U.S. Courthouse, Suite 621
401 W. Washington Street, SPC 46

Phoenix, Arizona 85003-2151

Re: United States v. David Allan Harbour
USAO No. 2018R10217
Court No.
Dear Judge Lanza:

This case has been or may be assigned to you. In order for you to determine whether a potential conflict
may exist in a case or matter that has been assigned to your Court, and in light of your former positions with the
Department of Justice, you have requested that we automatically provide the following information. We have
carefully reviewed all the available records in our office, including the computer data, and determined that (mark
the appropriate category, if applicable):

Xk A CONFLICT MAY EXIST

 

O

The case or matter was in the White Collar Fraud and Public Corruption Section of the United States
Attorney’s Office for the District of Arizona while you served in a supervisory capacity over that
section (December 2, 2012 through January 24, 2015).

The case or matter was in the United States Attorney’s Office for the District of Arizona while you
served in a supervisory capacity over the Criminal Division (January 25, 2015 through
September 11, 2018).

My review of the file indicates that you had direct involvement in this case or matter while you
worked in the United States Attorney’s Office for the District of Arizona (October 14, 2008
through September 11, 2018).

C1 NOPROBABLE CONFLICT

 

O

 

My review of the file indicates that: 1) you had no direct involvement in the case or matter; 2) the
case or matter was not in the White Collar Fraud and Public Corruption Section when you
supervised that section (December 2, 2012 through January 24, 2015); and 3) the case or matter
was not in the office when you had supervisory authority over the Criminal Division (January 25,
2015 through September 11, 2018).

Sincerely,

MICHAEL BAILEY
United States Attorney
District of Arizona

Assistant United States Attorney
